 In the Matter of ALLIED CHEMICAL & DYE CORPORATION (SOLVAYPROCESS DIVISION), EMPLOYERandINTERNATIONAL HOD CARRIERS,BUILDING AND COMMON LABORERS UNION OF AMERICA, AFL, LOCAL1367, PETITIONERandINTERNATIONAL UNION OF OPERATING ENGI-NEERS, LOCAL 520, AFL, PETITIONERandINTERNATIONAL BROTHER-HOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN & HELPERS OFAMERICA, AFL, LOCAL 50, PETITIONERCases Nos. 14-RC-682,14-RC-686, and 14-RC-689.-Decided.December 12, 1949DECISIONANDDIRECTION OF ELECTIONSUpon separate petitions duly filed, a consolidated hearing was heldbefore Milton O. Talent, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed?Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Reynolds].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.InternationalHod Carriers, Building and Common. LaborersUnion of America, AFL, Local 1367, herein called Hod Carriers ;International Union of Operating Engineers, Local 520, AFL, hereincalled Operating Engineers; and International Brotherhood of Team-sters, Chauffeurs, Warehousemen & Helpers of America, AFL, Local50, herein called Teamsters, are labor organizations claiming to repre-sent employees of the Employer.1The hearing- officer referred to the Board the Employer's motions to dismiss the peti-tions herein, or in the alternative, to modify the petition in Case No. 14-RC-682.Forreasons hereinafter stated these motions are denied.87 NLRB No. 63.-593 594DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Questions affecting commerce exist concerning the representationof employees of the Employer within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.4.The Hod Carriers seeks a unit of all production and maintenanceemployees, including scalers, crusher feeders, car cleaners and patchers,jackhammer men, powder men, drillers, switchmen, bin and chute men,baggers, screen men, carloaders, pitmen, general maintenance men,mill laborers, all other laborers and all other helpers and relief men inany of the above classifications, excluding machine operators and truckdrivers.The operators of power shovels, crane operators, Diesel locomotiveoperators, Diesel power plant engineers, bulldozer operators, phintoperators, crusher operators, oilers, relief men in any of the aboveclassifications and operators of all other machines, excluding all otheremployees.The Teamsters seeks a unit,of all drivers or chauffeurs, excluding allother employees of the Company.The Employer is engaged in mining and selling limestone at itsoperation in Prairie du 'Rocker, Illinois.It purchased its mine fromthe Columbia Quarry Company, herein called Columbia, in November1948.From 1941 to the date of the sale, Columbia and the Petitionersnegotiated separate collective bargaining agreements for each of theunits above described.A short time after the purchase, the Peti-tioners made their demand for recognition upon the Employer for thesame units previously bargained for with Columbia.The Employerrefused recognition contending then, as it does now, that the Peti-tioners' units are inappropriate and that only a plant-wide productionand maintenance unit is appropriate.The Petitioners, relying on an 8-year prior history of collectivebargaining with Columbia, contend that the units historically estab-lished at the Employer's plant should not be disturbed.We agreewith the Petitioners' contentions.No labor organization seeks theseemployees on a broader basis.The present operations at the mine aresubstantially the same as when they were conducted by Columbia. Theequipment, the employees, and substantially the same conditions ofemployment pertain now as previously.Moreover, the Employer hasto a certain extent observed the departmental lines established by thePetitioners' contracts with Columbia, as evidenced by a reduction inforce statement of policy issued in April 1949, which recognized theexistence of the three departments which the Petitioners seek herein.The statement of policy set up seniority for all employees on a depart-mental as well as a plant-wide basis.Furthermore, despite commonsupervision of all the employees of all three departments, there has ALLIED CHEMICAL & DYE CORPORATION595been no substantial interchange of employees from one department toan other except on a permanent basis.From the foregoing facts, we conclude that where, as here, employ-ees have bargained collectively for a long period of time along well-.defined departmental lines, a subsequent change of ownership, with-out substantial change in operations, is not of itself sufficient cause fordisrupting the desires of employees whose interests have long beendivorced .from one another.2Accordingly, we find the units sought by.the Petitioners are appropriate for purposes of, collective bargaining.We find that the following employees of the Employeer constituteunits appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act, excluding in each case office andclerical employees, guards, professional employees, and supervisorsas defined in the Act :(a)All production and maintenance employees, excluding machine,operators and truck drivers;(b)All machine operators including crane, power shovel, Diesellocomotive, bulldozer, plant and crusher operators, Diesel powerplant engineers, oilers and/or pitmen '3 relief men in any of the aboveclassifications, excluding all other employees; and(c)All drivers or chauffeurs of the Employer, excluding all otheremployees.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, separate electionsby secret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which this.case was heard, and subject to Sections 203.61 and 203.62 of National.Labor Relations Board Rules and Regulations, among the employeesin the voting groups described in paragraph numbered 4, above, whowere employed during the pay-roll period immediately precedingthe date of this Direction of Elections, including employees who didnot work during said pay-roll period because they were ill or on va--cation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excludingemployees on strike who are not entitled to reinstatement, to determinewhether or riot :3Cf. Illinois Cities Water Company,87 NLRB 109.3It appears from the record that oilers and/or pitmen act as relief men for machineoperators.Under the circumstances we find their interests are more closely allied withthe interests of the machine operators ; we shall, therefore, include them in the unit.877359-50-vol. 87-39 596DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)All employees in group (a) desire to be represented, for pur-poses of collective bargaining, by International Hod Carriers, Build-ing and Common Laborers Union of America, AFL, Local 1367;(b)All employees in group (b) desire to be represented, for pur-poses of collective bargaining, by International Union of OperatingEngineers, Local 520 AFL; and(c)All employees in group (c) desire to be represented, for pur-poses of collective bargaining, by International Brotherhood of Team-sters,Chauffeurs,Warehousemen & Helpers of America, AFL,Local 50.